Title: To James Madison from William Jones, January 1806 (Abstract)
From: Jones, William
To: Madison, James


                    § From William Jones. January 1806. “The value and importance of the commerce of the united states with the port of Canton in China—the casualties to which our countrymen navigating those remote regions are frequently exposed, and the deep interest we have in that trade, we trust will sanction the representation we are about to mak⟨e⟩ on the subject of the commercial agency of our Government at that port.
                    “We beleive that in order to attain the ends contemplated by the government, the actual and constant residence of the person holding that Office is indispensable—that the agent should be well known and respected by the Chinese who have intercourse with foreigners, and possess an intimate knowledge of the laws and usages of that country as applied to foreigners; which can only be attained by residence and experience.
                    “That much is to be effected by personal influence and character (as well in the intercourse with the Agents or subjects of other foreign nations as with the Chinese government and people) which is impaired in a considerable degree when the functions of Office are exercised by deputation. That the present Agent of the United States (Mr. Snow) does not reside at Canton but that the duties of his Office have for several years been discharged by Mr Edward Carrington his deputy.
                    “Under these considerations we beg leave to recommend the said Mr Edward Carrington as a person of probity and honor—a genuine American in principle—possessing the requisite qualifications for that appointment, and the undivided respect and confidence of his countrymen.”
                